923 So. 2d 1200 (2006)
Bryan Thomas NIE and Allen Miesch-Nie, Appellants,
v.
BEAUX GARDENS ASSOCIATES, LTD., et al., Appellees.
No. 3D05-935.
District Court of Appeal of Florida, Third District.
March 15, 2006.
Frank B. Melchiore, St. Petersburg; Joel S. Perwin, for appellants.
Conroy, Simberg, Ganon, Krevans & Abel and Doreen E. Lasch and Hinda Klein, Hollywood, for appellees.
Before FLETCHER, WELLS, and SHEPHERD, JJ.
PER CURIAM.
Bryan Thomas Nie and Allen Miesch Nie, plaintiffs in this negligence action, appeal an order granting a motion to dismiss for lack of prosecution. Finding that there was record activity prior to the filing of the motion to dismiss, we reverse.
This lawsuit, arising from an August 14, 1998 trip and fall accident, was filed on September 25, 2001. On October 23, 2002, an amended complaint was filed adding appellees, Beaux Gardens Associates, Ltd. and Aimco Residential Group, LP., as defendants. Prior to March 9, 2005, the last record activity in the case was a request to produce propounded by the defendants to the plaintiffs on March 3, 2004. On March 9, 2005, the plaintiffs filed a notice for pretrial conference and notice for case management conference with a proposed stipulation for case management order. These documents were docketed by the clerk of the court prior to the motion to dismiss for lack of prosecution filed that same day by Beaux Gardens and Aimco. Plaintiffs' filing of the notices for pretrial conference and case management conference precludes dismissal under Fla. R. Civ. P. 1.420(e). See Wilson v. Salamon, 923 So. 2d 363 (Fla. 2005). We, therefore, reverse the dismissal order and remand for reinstatement of the action.
Reversed and remanded.